Motion by the respondent to strike the appellant’s reply brief on an appeal from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered December 9, 1985, and cross motion by the appellant to expand the record on appeal to include documents contained in an'appendix to the appellant’s reply brief.
Ordered that the motion is granted, and the cross motion is denied.
The documents contained in the appendix to the appellant’s reply brief were not before the Supreme Court, Dutchess County, and are thus not a proper part of the record on appeal (see, CPLR 5526; Van Dussen-Storto Motor Inn v Rochester Tel. Corp., 63 AD2d 244,251). Further, this court declines to exercise its discretion to take judicial notice of the materials in the appendix to the appellant’s reply brief (see, Richardson, Evidence § 14, at 9 [Prince 10th ed]; Fisch, New York Evidence § 1048, at 591). The documents contained in this appendix were available to the appellant, but were not included in the papers submitted to the court of first instance because of the lack of relevancy, given the appellant’s concession that the 112 Academy Street premises had been sold by *543the respondent prior to entry of the default judgment, and that the default judgment consequently did not include penalties for the respondent’s failure to correct violations at that premises. Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.